DENSON, J.
(dissenting.) — The contestant came of age in 1903. The point of the opinion and the conclusion of the majority of the court is that, by not paying a poll tax by or on February 1, 1904, he failed to qualify himself as executor. In Frost v. State ex rel. Clement, 153 Ala. 654, 45 South. 203, this court decided that the framers of the Constitution, in speaking of the payment of the poll tax for the year 1901, had in view, as the basis of time, the tax year as fixed by the statutes existing at that time, and that that cycle begins on Oc*240tober 1st, and ends with the month of September following. The considerations upon which that conclusion was reached appear in the opinion in the Frost Case, and it is deemed unnecessary to repeat them here. Having reached that conclusion, the further conclusion naturally and logically followed that under the Constitution a citizen should not be deemed delinquent in respect to the payment of a poll tax until the 1st of February following the end of the tax year. If the construction given the Constitution in the Frost Case were applied in the instant case, the result would be that the contestant would be a qualified elector, and thus is demonstrated, not only the serious practical operation of the decision in the case in judgment, but also the great importance of adhering to the principle of stare decisis in such cases. It is more important that a rule of law should be fixed, even though with less reason in it, than subject to the uncertainty of fluctuating judicial decisions. “Certainty,” said Lord Hardwick, “is the mother of respose, and therefore the law aims at certainty.”— Snider v. Burks, 84 Ala. 57, 4 South. 225; Martin’s Case, 79 Ala. 267.
Furthermore, a careful consideration of the opinion in the Frost Case, it is thought, can lead to no other conclusion than that the reasoning there employed is apt, and the conclusion reached a logical and sound one. In view of the conclusion reached, in the case in judgment, by the majority, the writer thinks the court has stopped short of its duty in not expressly overruling the Frost Case, as, otherwise, the law is left in a state of uncertainty on a question of supreme importance.
Being still of the opinion that the decision in the Frost Case is sound, and believing that the one here made is in conflict with it. I respectfully dissent.
Simpson and McClellan, JJ., join with the writer in dissenting.